DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered:	
“first means of mounting” (line 5)
“offered in countless variations and styles for specific utilities including but not limited to; beach gear, golfing, yardwork, shopping, food deliveries, or even configured as a baby carriage” (line 6-8)
“standardized attach/detach features” (line 8-9)
“second means of mounting” (line 10)
“standardized mounting features” (line 11)
“or worn as a bracelet or necklace, or clipped on a key ring” (line 12-13)
“third means of said packaging” (line 16)
“fourth means of securing” (line 19)
“fifth means of connecting” (line 20)
“sixth means of securing” (line 22)
“seventh means of connecting” (line 24)
“eighth means of securing” (line 30)
“ninth means of attaching” (line 33)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“first means of mounting” (line 5), 
“standardized attach/detach features” (line 8-9)
“second means of mounting” (line 10)
“standardized mounting features” (line 11)
“third means of said packaging” (line 16)
“fourth means of securing” (line 19)
“fifth means of connecting” (line 20)
“sixth means of securing” (line 22)
“seventh means of connecting” (line 24)
“eighth means of securing” (line 30)
“ninth means of attaching” (line 33)
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “Apparatus,” (line 1) is unclear and should most likely be rewritten as: “An apparatus.” Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitations as highlight below are unclear and should most likely be rewritten or removed altogether, appropriate correction is required:
Apparatus comprising: a chassis a set of multi-terrain wheels. The style of wheels may vary according to the desired terrain. first means of mounting said multi-terrain wheels to said chassis. a utility basket, offered in countless variations and styles for specific utilities including but not limited to; beach gear, golfing, yardwork, shopping, food deliveries, or even configured as a baby carriage. All variations of said utility baskets include standardized attach/detach features for attaching to, and detaching from, said chassis. second means of mounting said utility basket to said chassis by use of standardized mounting features. an electronic device or chip, to be simply carried, or worn as a bracelet or necklace, or clipped on a key ring. a proximity sensor, which detects and/or tracks the location of said electronic device or chip. third means of said packaging said proximity sensor within said chassis. an electric drive motor, or multiple electric drive motors, for turning said multi-terrain wheels. fourth means of securing said drive motor(s) to said chassis. fifth means of connecting said electric drive motors to said multi-terrain wheels. an electrically controlled steering mechanism. sixth means of securing said electrically controlled steering mechanism to said chassis. seventh means of connecting said electrically controlled steering mechanism to one or more of said multi-terrain wheels. an electronics module including but not limited to the function of receiving data from said proximity sensor and converting voice commands to electronic command signals, in order to control said electric drive motor(s) and said electrically controlled steering mechanism. eighth means of securing said electronic module to said chassis. a battery or multiple batteries, to provide electrical power to said electronics module, said electric drive motor(s), and said electrically controlled steering mechanism. ninth means of attaching said batteries(s) to said chassis. a manual pull handle for pulling said apparatus, that when deployed, decouples said electric drive motor(s), and said electrically controlled steering mechanism from said set of multi-terrain wheels. tenth means of attaching said manual pull handle to forward side of said chassis.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the following limitations -“first means of mounting” (line 5) “second means of mounting” (line 10) “third means of said packaging” (line 16) “fourth means of securing” (line 19) “fifth means of connecting” (line 20) “sixth means of securing” (line 22) “seventh means of connecting” (line 24) “eighth means of securing” (line 30) “ninth means of attaching” (line 33) which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language (see above claim objections for highlighter narrative language). The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim recites the open-ended clause: “configured as a baby carriage" (line 8) which renders the claim indefinite, since it's not clear whether the claimed "baby carriage" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 includes limitations linked by the phrase "and/or" (line 14). This renders the claim indefinite, as it is unclear if the combination of limitations is required or optional. Appropriate correction is required.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 includes the limitation: "said packaging" (line 16) which is of unclear antecedent basis and therefore renders the claims indefinite.  Appropriate correction is required
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant should also take note, that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations listed (see above highlighted language) are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al. (US 10,962,971 B2) and further in view of Kramer (US 4,844,493).
[Claim 1] Regarding Claim 1, Doane teaches: Apparatus  (See, e.g., Fig.1-8, 100) comprising: a chassis (See, e.g., Fig.1-8, 110)
a set of multi-terrain wheels (See, e.g., Fig.1-8, 142+143+144). The style of wheels may vary according to the desired terrain. first means of mounting said multi-terrain wheels to said chassis (See, e.g., Fig.2, unlabeled mounts near 142+143+144). 
a utility basket (See, e.g., Fig.1-8, 114+117+220), offered in countless variations and styles for specific utilities including but not limited to; beach gear, golfing (See, e.g., Fig.1-8, 114), yardwork, shopping, food deliveries, or even configured as a baby carriage. All variations of said utility baskets include standardized attach/detach features (See, e.g., Fig.1-8, 115) for attaching to, and detaching from, said chassis. second means of mounting said utility basket to said chassis by use of standardized mounting features (See, e.g., Fig.1-8, 115). 
an electronic device or chip (See, e.g., Fig.1-8, 200+240), to be simply carried, or worn as a bracelet or necklace, or clipped on a key ring. 
a proximity sensor (See, e.g., Fig.1-8, 160+150), which detects and/or tracks the location of said electronic device or chip (See, e.g., Fig.1-8; col.23, Ln.42-col.24, Ln.67). third means of said packaging said proximity sensor within said chassis (See, e.g., Fig.2). 
an electric drive motor (See, e.g., Fig.1-8, 146+147), or multiple electric drive motors (See, e.g., Fig.1-8, 146+147), for turning said multi-terrain wheels (See, e.g., Fig.1-8). fourth means of securing said drive motor(s) to said chassis (See, e.g., Fig.2) fifth means of connecting said electric drive motors to said multi-terrain wheels (See, e.g., Fig.2). 
an electrically controlled steering mechanism (See, e.g., Fig.1-8, 140+144). sixth means of securing said electrically controlled steering mechanism to said chassis (See, e.g., Fig.2). seventh means of connecting said electrically controlled steering mechanism to one or more of said multi-terrain wheels (See, e.g., Fig.1-8). 
an electronics module (See, e.g., Fig.1-8, 130) including but not limited to the function of receiving data from said proximity sensor and converting voice commands (See, e.g., Fig.1-8; col.23, Ln.42-col.24, Ln.67) to electronic command signals (See, e.g., Fig.1-8; col.23, Ln.42-col.24, Ln.67), in order to control said electric drive motor(s) and said electrically controlled steering mechanism (See, e.g., Fig.1-8). eighth means of securing said electronic module to said chassis (See, e.g., Fig.2). 
a battery (See, e.g., Fig.1-8, 148) or multiple batteries, to provide electrical power to said electronics module, said electric drive motor(s), and said electrically controlled steering mechanism (See, e.g., Fig.1-8). ninth means of attaching said batteries(s) to said chassis (See, e.g., Fig.2). 
Doane fails to explicitly teach: a manual pull handle for pulling said apparatus, that when deployed, decouples said electric drive motor(s), and said electrically controlled steering mechanism from said set of multi-terrain wheels. tenth means of attaching said manual pull handle to forward side of said chassis.
However, Kramer teaches a similar cart (See, e.g., Kramer: Fig.1-9, 10) wherein a manual pull handle (See, e.g., Kramer: Fig.1-9, 46) for pulling said apparatus, that when deployed, decouples (See, e.g., Kramer: Fig.1-9, 48+50) electric drive motor(s) and an electrically controlled steering mechanism (See, e.g., Kramer: Fig.1-9, 18+20) from wheels (See, e.g., Kramer: Fig.1-9, 14+16) and means of attaching said manual pull handle to forward side of said chassis (See, e.g., Kramer: Fig.2).
Kramer teaches that it is well known in the art of cart design to provide the cart with a manual pull handle that when deployed decouples an electric drive motor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Doane modified with a manual pull handle that when deployed, decouples said electric drive motor such as taught by Kramer, for the purpose of conveniently providing the cart with a manual pulling configuration when the batteries die, beneficially allowing a user to use the system without the motors to avoid stranding the cart too far away from a battery recharging source. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618